


110 HR 7315 IH: Retiree Relief Act of

U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7315
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2008
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend for 2008 and 2009 the required minimum
		  distribution rules for certain defined contribution plans.
	
	
		1.Short titleThis Act may be cited as the
			 Retiree Relief Act of
			 2008.
		2.Suspension of
			 minimum distribution requirements
			(a)In
			 generalIn the case of an
			 eligible defined contribution plan of an individual, sections 401(a)(9),
			 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), and 457(d)(2) of the Internal
			 Revenue Code of 1986 shall not apply with respect to such individual for any
			 year during the suspension period.
			(b)Suspension
			 periodFor purposes of this section, the term suspension
			 period means the period beginning on January 1, 2008, and ending on
			 December 31, 2009.
			(c)Eligible defined
			 contribution planFor purposes of this section, the term
			 eligible defined contribution plan means—
				(1)a
			 defined contribution plan (within the meaning of section 414(i) of such Code)
			 which is—
					(A)an employee’s
			 trust described in section 401(a) of such Code which is exempt from tax under
			 section 501(a) of such Code,
					(B)an annuity plan
			 described in section 403(a) of such Code,
					(C)an annuity contract
			 described in section 403(b) of such Code, and
					(D)an eligible deferred compensation plan
			 described in section 457(b) of such Code which is maintained by an eligible
			 employer described in section 457(e)(1)(A) of such Code, and
					(2)an individual
			 retirement plan (as defined in section 7701(a)(37) of such Code).
				(d)Special
			 rules
				(1)Required
			 beginning date during suspension periodThe required beginning date with respect to
			 any individual under section 401(a)(9) of such Code shall be determined without
			 regard to this section for purposes of applying sections 401(a)(9), 404(a)(2),
			 403(b)(10), 408(a)(6), 408(b)(3), and 457(d) of such Code for calendar years
			 after 2009.
				(2)Exception for
			 5-year ruleIn the case of a distribution required under section
			 401(a)(9)(B)(ii) of such Code, subsection (a) shall not apply.
				(3)Exemption of
			 distributions during suspension period from trustee transfer and withholding
			 rulesFor purposes of
			 sections 401(a)(31), 402(f), and 3405 of such Code, any distribution during the
			 suspension period which, but for subsection (a), would have been a required
			 distribution under section 401(a)(9) of such Code shall not be treated as an
			 eligible rollover distribution.
				(e)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection applies to any plan or annuity
			 contract, such plan or contract shall be treated as being operated in
			 accordance with the terms of the plan during the period described in paragraph
			 (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to this
			 section or pursuant to any regulation issued by the Secretary of the Treasury
			 to carry out this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2009.
						(B)ConditionsThis
			 subsection shall not apply to any amendment unless during the period beginning
			 on the date such amendment takes effect and ending on December 31, 2009 (or, if
			 earlier, the date the plan or contract amendment is adopted), the plan or
			 contract is operated as if such plan or contract amendment were in
			 effect.
					(f)Effective
			 date
				(1)In
			 generalThis section shall take effect on the date of the
			 enactment of this Act.
				(2)Recontribution
			 of distributions before date of enactment
					(A)In
			 generalAny individual who
			 receives a payment or distribution during the period beginning on January 1,
			 2008, and ending on the date of the enactment of this Act from a plan to which
			 subsection (a) or (c) of this section applies may, before the end of the
			 suspension period, make one or more contributions in an aggregate amount not to
			 exceed the amount of such payments or distributions to an eligible defined
			 contribution plan of which such individual is a beneficiary and to which a
			 rollover contribution of such distribution could be made under section 402(c),
			 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of such Code, as the case may
			 be.
					(B)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of the Internal Revenue Code of 1986, if a
			 contribution is made pursuant to subparagraph (A) to an eligible defined
			 contribution plan other than an individual retirement plan (as defined by
			 section 7701(a)(37)), then the taxpayer shall, to the extent of the amount of
			 the contribution, be treated as having received such payments or distributions
			 in an eligible rollover distribution (as defined in section 402(c)(4) of such
			 Code) and as having transferred the amount to the eligible defined contribution
			 plan in a direct trustee to trustee transfer within 60 days of the
			 distribution.
					(C)Treatment of
			 repayments for distributions from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) to an individual retirement plan (as defined by section
			 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, such payments or distributions shall be treated as a distribution
			 described in section 408(d)(3) of such Code and as having been transferred to
			 the individual retirement plan in a direct trustee to trustee transfer within
			 60 days of the distribution.
					
